Concurring Opinion by
Judge Craig:
I join entirely in the result reached by the majority and also in almost all of the rationale, with the exception of those points of statutory interpretation as to which Judge Barry's concurring opinion also differs. That concurring opinion is correct, I respectfully submit, in pointing out that, because The Local Tax Enabling Act (Tax Act), Act of December 31, 1965, P.L. 1257, as amended, 53 P..S. §§6901-6924, is not effective in Philadelphia, it is not only not applicable “in every part” of the Commonwealth under the terms of section 302(b) of the Home Rule Charter and Optional Plans Law (Home Rule Law), Act of April 13, 1972, 53 P.S. §1-302(b) — as the majority opinion has rightly determined- — but it also therefore cannot be considered to be uniform and applicable “throughout” the Commonwealth in terms of section 302(c) of the Home Rule Law, 53 P.S. §l-302(c).
Accordingly, the Monroeville tax rate exceeding the rate allowable under the Tax Act is ruled out, not by those subsections of the Home Rule Law, but instead by section 302(a) (6) of the Home Rule Law, on which the majority relies in part. This latter subsection is wholly dispositive of the tax rate issue because it expressly provides that a home rule charter “shall not give any power ... to the municipality . . . in . . . enlargement of powers granted by acts . . . applicable to a class or classes of municipalities on the . . . fixing of subjects of taxation. ...” (Emphasis added.)
*419Thus, because the. Tax Act is an act applicable at least to various classes of municipalities, other than Philadelphia, and is one which fixes subjects of taxation, Monroeville’s imposition of a higher rate of tax most literally and definitely constitutes an “enlargement” of the taxing power granted by that Act, which fixes the subject of the tax involved.
' Judge Rogers joins in this concurring opinion.